                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    JERONE MCDOUGALD,                           :      Case No. 1:18-cv-498
        Plaintiff,                              :
                                                :      District Judge Timothy S. Black
    vs.                                         :      Magistrate Judge Karen L. Litkovitz
                                                :
    SHANNON BEAR, et al.,                       :
                                                :
           Defendants.                          :

            ORDER ADOPTING THE REPORT AND RECOMMENDATION

          This civil case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the

Magistrate Judge reviewed the relevant pleadings and circumstances of the case and, on

June 26, 2019, submitted a Report and Recommendation (Doc. 10), recommending that

Plaintiff’s motion to amend the complaint be DENIED and the case be dismissed,

because Plaintiff has failed to pay the filing fee, pursuant to this Court’s prior Order

(Doc. 9). Plaintiff filed objections to the Report and Recommendation on July 15, 2019

(Doc. 11), which this Court has accepted as timely (Not. Order, Aug. 29, 2019).1


1
  “The filing of objections provides the district court with the opportunity to consider the specific
contentions of the parties and to correct any errors immediately.” United States v. Walters, 638
F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not sufficiently
specific if they merely restate the claims made in the initial petition, ‘disput[e] the correctness’ of
a report and recommendation without specifying the findings purportedly in error, or simply
‘object[ ] to the report and recommendation and refer[ ] to several of the issues in the case.’”
Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17,
2018) (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). Here, Plaintiff’s objections
fail entirely to address the issue of his failure to pay the filing fee and, thus, do not constitute
“specific written objections” to the Report and Recommendation. Fed. R. Civ. P. 72(b)(2)
(emphasis added). Moreover, the Court finds that the Magistrate Judge’s recommendations are
thorough and accurate, and, accordingly, Plaintiff’s objections are overruled.
      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court determines

that the Report and Recommendation (Doc. 10) should be, and is hereby, adopted in its

entirety. Accordingly:

      1.      Plaintiff’s objections to the Report and Recommendations (Doc. 11) are
              OVERRULED;

      2.      The Report and Recommendation (Doc. 10) is ADOPTED;

      3.      Plaintiff’s motion to amend the complaint (Doc. 8) is hereby DENIED and
              the case is hereby DISMISSED;

      4.      Plaintiff remains liable for the full filing fee of $400.00, which shall be paid
              pursuant to the instructions provided in the Report and Recommendation.
              (Doc. 10);

      5.      The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court; and

      6.      Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
              of this Order would not be taken in good faith and, therefore, this Court
              DENIES Petitioner leave to appeal in forma pauperis.

      IT IS SO ORDERED.

Date: 8/29/2019                                                  s/ Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              2
